UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 08/31/16 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for those series, as appropriate. Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Equity Income Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt Local Currency Fund August 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 96.2% Rate (%) Date Amount ($) a Value ($) Foreign/Governmental - 96.2% AHML Finance, Sr. Unscd. Notes RUB 7.75 2/13/18 117,900,000 1,760,859 Argentine Government, Sr. Unscd. Bonds ARS 27.67 3/28/17 3,600,000 b 257,104 Argentine Government, Sr. Unscd. Bonds ARS 30.33 3/1/18 3,300,000 b 225,601 Argentine Government, Sr. Unscd. Bonds ARS 30.83 3/1/20 4,175,000 b 294,865 Argentine Government, Sr. Unscd. Notes ARS 5.83 12/31/33 805,000 b,c 357,298 Argentine Treasury, Bonds ARS 2.50 7/22/21 12,485,000 c 850,247 Brazilian Government, Bonds BRL 0.00 10/1/17 14,300,000 d 3,879,758 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/23 17,770,000 5,145,629 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/25 5,140,000 1,462,344 Brazilian Government, Sr. Notes, Ser. F BRL 10.00 1/1/17 66,730,000 20,807,911 Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 443,500,000 699,591 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 7,073,600,000 2,755,996 Colombian Government, Bonds, Ser. B COP 7.75 9/18/30 9,316,100,000 3,202,092 Comision Federal de Electricidad, Sr. Unscd. Bonds MXN 7.35 11/25/25 105,080,000 5,295,338 Findeter, Sr. Unscd. Notes COP 7.88 8/12/24 13,000,000,000 e 3,944,393 Hungarian Government, Bonds, Ser. 24/B HUF 3.00 6/26/24 356,470,000 1,315,571 Hungarian Government, Bonds, Ser. 25/B HUF 5.50 6/24/25 1,097,140,000 4,804,678 Indonesian Government, Sr. Unscd. Bonds, Ser. FR56 IDR 8.38 9/15/26 9,847,000,000 808,367 Indonesian Government, Sr. Unscd. Bonds, Ser. FR58 IDR 8.25 6/15/32 47,440,000,000 3,843,488 Indonesian Government, Sr. Unscd. Bonds, Ser. FR68 IDR 8.38 3/15/34 44,580,000,000 3,643,025 Indonesian Government, Sr. Unscd. Bonds, Ser. FR70 IDR 8.38 3/15/24 8,730,000,000 705,508 Indonesian Government, Sr. Unscd. Bonds, Ser. FR71 IDR 9.00 3/15/29 27,240,000,000 2,320,482 Malaysian Government, Sr. Unscd. Bonds, Ser. 0115 MYR 3.96 9/15/25 8,900,000 2,245,747 Malaysian Government, Sr. Unscd. Bonds, Ser. 0413 MYR 3.84 4/15/33 8,310,000 1,972,024 Mexican Government, Bonds, Ser. M MXN 7.75 12/14/17 22,000,000 1,215,422 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 96.2% (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental - 96.2% (continued) Mexican Government, Bonds, Ser. M 20 MXN 10.00 12/5/24 35,900,000 2,444,084 Mexican Government, Bonds, Ser. S MXN 4.50 12/4/25 5,700,000 f 1,888,207 Petroleos Mexicanos, Gtd. Notes MXN 7.65 11/24/21 33,900,000 1,765,001 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 36,170,000 1,760,445 Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 40,000,000 922,846 Polish Government, Bonds PLN 4.00 10/25/23 2,000,000 561,848 Polish Government, Bonds PLN 2.50 7/25/26 14,000,000 3,509,530 Russian Agricultural Bank, Sr. Unscd. Notes RUB 8.63 2/17/17 305,200,000 4,649,244 Russian Government, Bonds, Ser. 6212 RUB 7.05 1/19/28 166,745,000 2,374,967 Russian Government, Bonds, Ser. 6215 RUB 7.00 8/16/23 249,030,000 3,598,723 South African Government, Bonds, Ser. 2023 ZAR 7.75 2/28/23 6,000,000 388,910 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 18,620,000 1,387,179 South African Government, Bonds, Ser. R204 ZAR 8.00 12/21/18 6,070,000 412,124 South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 56,500,000 3,122,565 Thai Government, Sr. Unscd. Bonds THB 3.85 12/12/25 16,115,000 530,394 Thai Government, Sr. Unscd. Bonds, Ser. ILB THB 1.20 7/14/21 77,900,000 g 2,356,297 Thai Government, Sr. Unscd. Bonds, Ser. ILB THB 1.25 3/12/28 103,600,000 g 2,863,774 Transnet, Sr. Unscd. Notes ZAR 9.50 5/13/21 83,900,000 e 5,275,993 Turkish Government, Bonds TRY 8.80 9/27/23 11,900,000 3,889,722 Turkish Government, Bonds TRY 10.40 3/20/24 14,915,000 5,258,888 Total Bonds and Notes (cost $150,523,706) Face Amount Covered by Options Purchased - .0% Contracts Value ($) Put Options - .0% Eurodollar, September 2016 @ $1.15 (cost $14,600) 4,000,000 Yield at Date of Maturity Principal Short-Term Investments - .8% Purchase (%) Date Amount ($) Value ($) U.S. Treasury Bills (cost $1,057,827) 0.42 9/15/16 1,058,000 h Total Investments (cost $151,596,133) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. ARS—Argentine Peso BRL—Brazilian Real CLP—Chilean Peso COP—Colombian Peso HUF—Hungarian Forint IDR—Indonesian Rupiah MXN—Mexican Peso MYR—Malaysian Ringgit PHP—Philippine Peso PLN—Polish Zloty RUB—Russian Ruble THB—Thai Baht TRY—Turkish Lira ZAR—South African Rand b Variable rate security—rate shown is the interest rate in effect at period end. c Principal amount for accrual purposes is periodically adjusted based on changes in the Argentine Consumer Price Index. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2016, these securities were valued at $9,220,386 or 7.22% of net assets. f Principal amount for accrual purposes is periodically adjusted based on changes in the Mexican Consumer Price Index. g Principal amount for accrual purposes is periodically adjusted based on changes in the Thai Consumer Price Index. h Held by a broker as collateral for open forward currency exchange contracts. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Brazil 24.5 Mexico 11.3 Russia 9.7 Indonesia 8.9 South Africa 8.3 Colombia 7.8 Turkey 7.2 Hungary 4.8 Thailand 4.5 Malaysia 3.3 Poland 3.2 Argentina 1.5 Short-Term Investment .8 Philippines .7 Chile .5 Option Purchased .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt Local Currency Fund August 31, 2016 (Unaudited) The following is a summary of the inputs used as of August 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Foreign Government - 122,774,079 - U.S. Treasury - 1,057,922 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - 377,420 - Options Purchased - 1,751 - Swaps †† - 160,087 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (1,221,462 ) - ) Options Written - (4,498 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF OPTIONS WRITTEN Dreyfus Emerging Markets Debt Local Currency Fund August 31, 2016 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: Brazilian Real, September 2016 @ BRL 3.8 1,400,000 (85) Colombian Peso, September 2016 @ COP 3,300 1,300,000 (1,308) Hungarian Forint, September 2016 @ HUF 300 1,400,000 (71) South African Rand, September 2016 @ ZAR 16.5 1,400,000 (2,834) South Korean Won, September 2016 @ KRW 1,210 1,300,000 (200) Total Options Written (premiums received $90,076) ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), options and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the Board Members ("Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the NOTES Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are NOTES valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at August 31, 2016 is discussed below. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in foreign currencies, or as a substitute for an investment. The fund is subject to market risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is NOTES closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at August 31, 2016: Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Bank of America Indonesian Rupiah, Expiring 10/28/2016 38,311,115,000 2,871,682 2,862,884 (8,798) Barclays Bank Polish Zolty, Expiring 10/28/2016 32,240,000 8,454,553 8,239,340 (215,213) Citigroup Colombian Peso, Expiring 10/28/2016 6,263,325,000 2,139,040 2,084,139 (54,901) Peruvian New Sol, Expiring 10/21/2016 19,560,000 5,641,317 5,737,753 96,436) Goldman Sachs International Mexican New Peso, Expiring 9/1/2016 23,214,674 1,247,780 1,234,386 (13,394) Polish Zolty, Expiring 9/1/2016 13,750,800 3,512,220 3,518,313 6,093 10/28/2016 10,290,000 2,698,238 2,629,740 (68,498) HSBC Russian Ruble, Expiring 10/28/2016 71,780,000 1,094,931 1,082,268 (12,663) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) JP Morgan Chase Bank Malaysian Ringgit, Expiring 10/28/2016 25,000,000 6,242,197 6,145,380 (96,817 ) Romanian Leu, Expiring 10/28/2016 10,230,000 2,577,196 2,565,399 (11,797 ) South African Rand, Expiring 9/1/2016 5,736,800 397,980 390,206 (7,774 ) Turkish Lira, Expiring 10/28/2016 7,840,000 2,627,817 2,617,985 (9,832 ) Sales: Bank of America Singapore Dollar, Expiring 9/30/2016 1,690,000 1,250,740 1,240,312 10,428 South Korean Won, Expiring 10/28/2016 1,507,095,000 1,341,811 1,351,360 (9,549 ) Barclays Bank Philippine Peso, Expiring 10/28/2016 14,935,000 320,975 319,882 1,093 Citigroup Argentine Peso, Expiring 10/18/2016 10,950,000 718,547 712,045 6,502 Chilean Peso, Expiring 10/28/2016 843,090,000 1,276,539 1,232,718 43,821 South African Rand, Expiring 10/28/2016 12,345,000 905,251 830,091 75,160 Taiwan Dollar, Expiring 10/28/2016 126,020,000 3,976,147 3,977,151 (1,004 ) Goldman Sachs International Mexican New Peso, Expiring 10/28/2016 31,170,000 1,672,975 1,648,005 24,970 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) JP Morgan Chase Bank Argentine Peso, Expiring 10/18/2016 5,320,000 347,712 345,943 1,769 Brazilian Real, Expiring 10/4/2016 74,455,000 22,209,891 22,823,088 (613,197) Hong Kong Dollar, Expiring 1/19/2017 13,965,000 1,768,393 1,802,694 (34,301) Hungarian Forint, Expiring 10/28/2016 310,235,000 1,131,453 1,118,004 13,449 Peruvian New Sol, Expiring 10/21/2016 10,870,000 3,125,449 3,188,618 (63,169) Russian Ruble, Expiring 10/28/2016 244,880,000 3,753,008 3,692,195 60,813 South African Rand, Expiring 10/28/2016 11,140,000 785,951 749,065 36,886 Thai Baht, Expiring 10/28/2016 9,240,000 266,134 266,689 (555) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an NOTES asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap transactions in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at August 31, 2016: OTC Interest Rate Swaps (Pay) Receive Notional Currency/ Fixed Unrealized Amount ($) Floating Rate Counterparty Rate (%) Expiration Appreciation ($) USD - 6 MONTH Morgan Stanley 3,300,000 LIBOR Capital Services 2.62 8/31/2025 37,374 PLN - 1 YEAR 10,150,000 LIBOR Citigroup 2.72 6/1/2025 122,713 Gross Unrealized Appreciation At August 31, 2016, accumulated net unrealized depreciation on investments was $27,676,803, consisting of $2,370,352 gross unrealized appreciation and $30,047,155 gross unrealized depreciation. At August 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Equity Income Fund August 31, 2016 (Unaudited) Common Stocks - 98.9% Shares Value ($) Automobiles & Components - 2.2% Ford Motor 416,700 5,250,420 General Motors 25,500 813,960 Banks - 3.3% JPMorgan Chase & Co. 111,405 7,519,837 New York Community Bancorp 16,550 250,071 Wells Fargo & Co. 21,600 1,097,280 Capital Goods - 4.2% General Dynamics 3,560 541,903 General Electric 312,950 9,776,558 Northrop Grumman 1,850 392,329 Raytheon 4,870 682,433 Commercial & Professional Services - 2.7% ManpowerGroup 33,400 2,386,764 Pitney Bowes 128,515 2,410,941 R.R. Donnelley & Sons 157,900 a 2,700,090 Consumer Durables & Apparel - .4% Brunswick 14,500 666,855 Leggett & Platt 8,800 461,824 Consumer Services - 3.6% Carnival 6,750 322,650 Darden Restaurants 142,800 8,802,192 Las Vegas Sands 11,600 582,436 Diversified Financials - .4% Ares Capital 44,463 a 718,522 Federated Investors, Cl. B 12,600 406,980 Energy - 8.4% Chevron 2,660 267,543 CVR Energy 30,000 a 437,700 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Energy - 8.4% (continued) Exxon Mobil 60,510 5,272,841 HollyFrontier 4,800 a 124,224 Kinder Morgan 32,500 710,125 Marathon Petroleum 20,500 871,455 Noble 44,600 a 256,896 ONEOK 161,700 7,582,113 Spectra Energy 7,700 274,274 Valero Energy 89,500 4,953,825 Williams 74,100 2,070,354 Food & Staples Retailing - 2.9% Wal-Mart Stores 111,840 Food, Beverage & Tobacco - 7.4% Altria Group 125,470 8,292,312 Coca-Cola 15,600 677,508 Philip Morris International 90,990 9,092,631 Reynolds American 40,100 1,987,757 Health Care Equipment & Services - .4% Abbott Laboratories 7,880 331,118 Medtronic 7,800 678,834 Household & Personal Products - 1.3% Kimberly-Clark 8,200 1,050,092 Procter & Gamble 27,500 2,401,025 Insurance - 1.8% Old Republic International 109,700 2,109,531 Principal Financial Group 12,500 613,375 Prudential Financial 29,205 2,318,293 Materials - 2.9% Dow Chemical 25,800 1,383,912 LyondellBasell Industries, Cl. A 67,700 5,340,853 Nucor 26,200 1,270,962 Media - .4% TEGNA 16,000 324,160 Viacom, Cl. B 22,040 889,094 Common Stocks - 98.9% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 10.3% AbbVie 91,430 5,860,663 Amgen 12,300 2,091,738 Eli Lilly & Co. 5,570 433,067 Gilead Sciences 8,400 658,392 Johnson & Johnson 73,150 8,729,721 Merck & Co. 9,410 590,854 Pfizer 276,757 9,631,144 Real Estate - 9.9% Annaly Capital Management 519,810 b 5,567,165 Chimera Investment 184,020 b 3,034,490 Equity Residential 8,300 b 538,421 General Growth Properties 12,800 b 372,992 Hospitality Properties Trust 13,840 b 421,982 Host Hotels & Resorts 18,500 b 329,670 Lamar Advertising, Cl. A 33,500 b 2,088,055 MFA Financial 697,100 b 5,381,612 Mid-America Apartment Communities 20,100 b 1,889,199 Public Storage 1,100 b 246,334 RMR Group, Cl. A 611 b 23,554 Starwood Property Trust 195,000 b 4,465,500 Two Harbors Investment 289,000 b 2,572,100 Retailing - 2.8% Best Buy 6,600 a 253,968 Genuine Parts 3,370 346,503 Nordstrom 20,800 a 1,049,568 Target 84,900 5,959,131 Semiconductors & Semiconductor Equipment - 2.2% Intel 102,295 3,671,368 Texas Instruments 31,800 2,211,372 Software & Services - 9.1% CA 86,750 2,941,693 International Business Machines 51,090 8,117,179 Leidos Holdings 29,600 1,199,096 Microsoft 88,285 5,072,856 Oracle 6,590 271,640 Paychex 22,900 1,389,343 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Software & Services - 9.1% (continued) Western Union 246,900 a 5,313,288 Xerox 37,800 372,330 Technology Hardware & Equipment - 7.6% Apple 79,920 8,479,512 Cisco Systems 39,800 1,251,312 HP 597,950 8,592,541 Seagate Technology 66,850 a 2,255,519 Telecommunication Services - 6.6% AT&T 202,960 8,297,005 CenturyLink 90,900 2,527,020 Verizon Communications 134,270 7,026,349 Transportation - .8% United Parcel Service, Cl. B 19,520 Utilities - 7.3% Ameren 10,160 502,107 American Electric Power 41,960 2,709,357 CMS Energy 8,250 346,253 Consolidated Edison 3,540 266,385 Duke Energy 12,400 987,784 Entergy 28,500 2,228,700 Exelon 70,900 2,410,600 FirstEnergy 230,900 7,557,357 NiSource 40,400 967,176 PG&E 9,400 582,236 Pinnacle West Capital 4,500 337,680 PPL 25,300 879,934 Total Common Stocks (cost $233,926,112) Other Investment - .8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,176,665) 2,176,665 c Investment of Cash Collateral for Securities Loaned - .7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $1,953,847) 1,953,847 c Total Investments (cost $238,056,624) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At August 31, 2016, the value of the fund’s securities on loan was $6,817,299 and the value of the collateral held by the fund was $6,994,874, consisting of cash collateral of $1,953,847 and U.S. Government & Agency securities valued at $5,041,027. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotechnology & Life Sciences 10.3 Real Estate 9.9 Software & Services 9.1 Energy 8.4 Technology Hardware & Equipment 7.6 Food, Beverage & Tobacco 7.4 Utilities 7.3 Telecommunication Services 6.6 Capital Goods 4.2 Consumer Services 3.6 Banks 3.3 Food & Staples Retailing 2.9 Materials 2.9 Retailing 2.8 Commercial & Professional Services 2.7 Automobiles & Components 2.2 Semiconductors & Semiconductor Equipment 2.2 Insurance 1.8 Money Market Investments 1.5 Household & Personal Products 1.3 Transportation .8 Consumer Durables & Apparel .4 Diversified Financials .4 Health Care Equipment & Services .4 Media .4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Equity Income Fund August 31, 2016 (Unaudited) The following is a summary of the inputs used as of August 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 3 -Significant Level 1 - Unadjusted Significant Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 268,532,595 - - Equity Securities - Foreign Common Stocks † 256,896 - - Mutual Funds 4,130,512 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board Members (the "Board"). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial NOTES assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At August 31, 2016, accumulated net unrealized appreciation on investments was $34,863,379, consisting of $38,254,239 gross unrealized appreciation and $3,390,860 gross unrealized depreciation. At August 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 14, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 14, 2016 By: /s/ James Windels James Windels Treasurer Date: October 14, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
